 1
 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 3
                                                                 Jun 21, 2021
 4
                                                                     SEAN F. MCAVOY, CLERK

 5
 6                            UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF WASHINGTON
 8
 9 KAREN ELAINE GARD,
10               Plaintiff,                       NO. 4:21-cv-05070-SAB
11               v.
12 GREYHOUND LINES, INC.,                         ORDER GRANTING
13               Defendant.                       UNOPPOSED MOTION TO
14                                                REMAND
15
16        Before the Court is Plaintiff’s Motion to Remand, ECF No. 6. The motion
17 was heard without oral argument.
18        The parties agree that the amount in controversy in this matter does not
19 exceed $75,000. See ECF No. 7 at 1. To remove a case to federal court based on
20 diversity jurisdiction, the removing party must demonstrate that (1) the parties are
21 completely diverse; and (2) the amount in controversy exceeds $75,000. 28
22 U.S.C. § 1332; Matheson v. Progressive Speciality Ins. Co., 319 F.3d 1089, 1090
23 (9th Cir. 2003). Because the amount in controversy does not exceed $75,000, the
24 Court finds it lacks subject matter jurisdiction and remands the above-captioned
25 case to state court.
26        Accordingly, IT IS ORDERED:
27        1.     Plaintiff’s Motion to Remand, ECF No. 6, is GRANTED.
28        2.     All pending motions are denied as moot.

     ORDER GRANTING UNOPPOSED MOTION TO REMAND *1
 1        3.    The above-captioned case is REMANDED to Franklin County
 2 Superior Court.
 3        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 4 this Order, provide copies to counsel, and close the file.
 5        DATED this 21st day of June 2021.
 6
 7
 8
 9
10                                          Stanley A. Bastian
11                                  Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING UNOPPOSED MOTION TO REMAND *2
